Case 1:19-cV-OO445-RBW Document 5 Filed 02/26/19 Page 1 of 4

AFFIDA IT OF PR()CE ER ER

In The United States District Court for the District of Columbia

Ahmed Ali Muthana, individually, and as next friend of Attorney: Charles D. Swift
Hoda Muthana and Minor John Doe
Constitutional Law Center for Muslims in America

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff(s), (CLCMA)
VS 833 E. Arapaho Road Apt 102
` Richardson TX 75081
Michael Pompeo, in his official capacity as Secretary of
the Department of State, et al
Defendant(s). *238668*

Case Number: 1:19-CV-00445-RBW

Legal documents received by Same Day Process Service, Inc. on 02/25/2019 at 10:05 AM to be Served upon Acting
U.S. Attorney General, at 950 Pennsylvania Ave NW, Washington, DC, 20530

I, Harvey Jessup, swear and affirm that on February 25, 2019 at 12:55 PM, l did the following:

Served Acting U.S. Attorney General, a government agency by delivering a conformed copy of this Summons in a
Civil Action, Notice, Consent, and Reference of a Civil Action to a Magistrate Judge, Notice of Right to Consent
to Trial Before a United States Magistrate Judge; Complaint; Civil Cover Sheet; Exhibits; Plaintiff's Motion for
Expedited Hearing; [Proposed] Order; Plaintiff's Errata; Exhibits to David Burroughs as Mail Clerk &
Authorized Agent at 950 Pennsylvania Ave NW , Washington, DC 20530 of the government agency and informing
that person of the contents of the documents.

Description of Person Accepting Service:
Sex: Male Age: 40 Height: 5ft4in-5ft8in Weight: 161-200 lbs Skin Color: African-Arnerican Hair Color: Black

Supplemental Data Appropriate to this Service:

l declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that l
am a professional process server over the age of 18 and have no interest in the above legal matter.

jon \>(\/\/

Hal"vey ,]iés§(p ) Y y

Process Server

Same Day Process Service, Inc.
1413 K St., NW, 7th Floor
Washington DC 20005

(2()2)_398-42()() DiStrict of Co|umbia: SS
Subs ed and S
lnternal Job lD:238668 £i'/// Wor'n to be;[éore me

this `/day mg , f §//{
,. d
, . //'/Z@

MTrevorle Pub|ic, D.C. ~_M
l\/’\/ commissl e:'<pne:“ Augu.et 1¢!-, QOFZ;';

 

Case 1:19-cV-OO445-RBW Document 5 Filed 02/26/19 Page 2 of 4

AFFIDA IT OF PROCE ER ER

In The United States District Court for the District of Columbia

Ahmed Ali Muthana, individually, and as next friend of Attorney: Charles D. Swift
Hoda Muthana and Minor John Doe
Constitutional Law Center for Muslims in America

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff(s), (CLCMA)
VS 833 E. Arapaho Road Apt 102
' Richardson TX 75081
Michael Pompeo, in his official capacity as Secretary of
the Department of State, et al
Defendant(s), *2386?1*

Case Number: 1:19-CV-00445-RBW

Legal documents received by Same Day Process Service, Inc. on 02/25/2019 at 10:50 AM to be served upon Civil
Process Clerk - United States Attorney's Office, at 501 3rd St., NW, Washington, DC, 20530

I, Harvey Jessup, swear and affirm that on February 25, 2019 at 2:48 PM, l did the following:

Served Civil Process Clerk - United States Attorney's Office, a government agency by delivering a conformed copy
of this Summons in a Civil Action, Notice, Consent, and Reference of a Civil Action to a Magistrate Judge, Notice
of Right to Consent to Trial Before a United States Magistrate Judge; Complaint; Civil Cover Sheet; Exhibits;
Plaintiff's Motion for Expedited Hearing; [Proposed] Order; Plaintiff's Errata; Exhibits to Joseph Finnegan as
Paralegal & Authorized Agent at 501 3rd St., NW , Washington, DC 20530 of the government agency and
informing that person of the contents of the documents.

Description of Person Accepting Service:
Sex: Male Age: 50 Height: Sitting Weight: 131-160 lbs Skin Color: Caucasian Hair Color: Gray

Supplemental Data Appropriate to this Service:

l declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I
am a professional process server over the age of 18 and have no interest in the above legal matter.

\\

, /\ Y .`\/.\ /
Har\/ey J'e/ssi\/p \ V \/

Process Server

/

Same Day Process Service, Inc.
1413 K St., NW, 7th Floor
Washington DC 20005
District of Co|umbia: Sb
(2()2)_398_42()() l Subscribed and Swom 'o before me

this'%day of ' . <_é?_j[(/

Internal Job lD:238671 ’ 7
l revorBFuC€, I\l Pub|ic, D.C.
1 _ ' |\/|y commissio A lre€ August 14, 2023
i:

  

 

Case 1:19-cV-OO445-RBW Document 5 Filed 02/26/19 Page 3 of 4

AFFIDA IT OF PR CE ER ER

In The United States District Court for the District of Columbia

Ahmed Ali Muthana, individually, and as next friend of Attorney: Charles D. Swift
Hoda Muthana and Minor John Doe
Constitutional Law Center for Muslims in America

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff(s), (CLCMA)
VS 833 E. Arapaho Road Apt 102
' Richardson TX 75081
Michael Pompeo, in his official capacity as Secretary of
the Department of State, et al
Defendant(s). *238679*

Case Number: 1:19-CV-00445-RBW

Legal documents received by Same Day Process Service, Inc. on 02/25/2019 at 10:21 AM to be served upon Michael
Pompeo, in his official capacity as Secretary of the Department of State, at The Executive Office - Office of the
Legal Adviser, 600 19th St., NW, Suite 5.600, Washington, DC, 20520

I, Harvey Jessup, swear and affirm that on February 25, 2019 at 12:14 PM, l did the following:

Served Michael Pompeo, in his official capacity as Secretary of the Department of State, a government agency by
delivering a conformed copy of this Summons in a Civil Action, Notice, Consent, and Reference of a Civil Action
to a Magistrate Judge, Notice of Right to Consent to Trial Before a United States Magistrate Judge; Complaint;
Civil Cover Sheet; Exhibits; Plaintiff's Motion for Expedited Hearing; [Proposed] Order; Plaintiff's Errata;
Exhibits to Christina Heifferon as Paralegal & Authorized Agent at The Executive Office - Office of the Legal
Adviser, 600 19th St., NW, Suite 5.600 , Washington, DC 20520 of the government agency and informing that
person of the contents of the documents

Description of Person Accepting Service:
Sex: Female Age: 25 Height: 5ftOin-5ft4in Weight: 100-130 lbs Skin Color: Caucasian Hair Color: Red

Supplemental Data Appropriate to this Service:

l declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I
am a professional process server over the age of 18 and have no interest in the above legal matter.

/\AW/\/

Harvey/ jessi{p l/ /\K>\\

Process Server

Same Day Process Service, Inc.
1413 K St., NW, 7th Floor
Washington DC 20005
District of Columbia: SS

(202)-398-4200 Stle ibe and Swo n obefore me
l 1J b ID 238670 ““SQ@; day Of_é/ZM/M%’L QG/ 9
ntel`na O 1 `

/ '///"/i;

l "' L-/ Tr@vdWy Pubnc, D.C.
v i\/|y commis ' expires August 14, 2023

Case 1:19-cV-OO445-RBW Document 5 Filed 02/26/19 Page 4 014

AFFIDA §§ IT ()F PROCE§S §ER Y ER

In The United States District Court for the District of Columbia

Ahmed Ali Muthana, individually, and as next friend of Attorney: Charles D. Swift
Hoda Muthana and Minor John Doe
Constitutional Law Center for Muslims in America

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff(s), (CLCMA)
VS 833 E. Arapaho Road Apt 102
' Richardson TX 75081
Michael Pompeo, in his official capacity as Secretary of
the Department of State, et al
Defendant(s). *238567*

Case Number: 1:19-CV-00445-RBW

Legal documents received by Same Day Process Service, Inc. on 02/25/2019 at 9:59 AM to be served upon William
Pelham Barr in his official capacity as Attorney General, at 950 Pennsylvania Ave NW, Washington, DC, 20530

I, Harvey Jessup, swear and affirm that on February 25, 2019 at 12:55 PM, 1 did the following:

Served William Pelham Barr in his official capacity as Attorney General, a government agency by delivering a
conformed copy of this Summons in a Civil Action, Notice, Consent, and Reference of a Civil Action to a
Magistrate Judge, Notice of Right to Consent to Trial Before a United States Magistrate Judge; Complaint; Civil
Cover Sheet; Exhibits; Plaintiff's Motion for Expedited Hearing; [Proposed] Order; Plaintiff's Errata; Exhibits
to David Burroughs as Mail Clerk & Authorized Agent at 950 Pennsylvania Ave NW , Washington, DC 20530 of
the government agency and informing that person of the contents of the documents

Description of Person Accepting Service:
Sex: Male Age: 40 Height: 5ft4in-5ft8in Weight: 161-200 lbs Skin Color: African-American Hair Color: Black

Supplemental Data Appropriate to this Service:

l declare under penalty of perjury that the foregoing information contained in this affidavit is true and correct and that I
am a professional process server over the age of 18 and have no interest in the above legal matter.

7’
/
` \ /l>§‘\ /
Harvey 11 es‘s/u § \/ \/
Process Server _,`__
Same Day Process Service, Inc.

1413 K St., NW, 7th Floor
Washington DC 20005

(202)-398-4200

. . District of Columbia: SS
Imemal Job ID'238667 Subscribed and SW to before me

:* .. 1111$3@ /day of ;'WM 01 O?(__/Y

k-4'1'evor}3't11ce/i\| Pub|ic DC.
My commission expire Auquet 14, 2023

 

